Citation Nr: 0835855	
Decision Date: 10/20/08    Archive Date: 10/27/08

DOCKET NO.  06-00 338A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to compensation benefits under the provisions 
of 38 U.S.C.A. § 1151 for a bilateral thigh neuropathy 
disorder.

2.  Entitlement to compensation benefits under the provisions 
of 38 U.S.C.A. § 1151 for a back disorder.

3.  Entitlement to compensation benefits under the provisions 
of 38 U.S.C.A. § 1151 for a sleep disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1967 to February 
1971.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO).


FINDINGS OF FACT

1.  The medical evidence of record does not show that any 
currently diagnosed bilateral thigh neuropathy disorder is 
due to carelessness, negligence, lack of proper skill, or 
similar instance of fault on the part of VA in furnishing 
medical treatment, or that it is due to an event not 
reasonably foreseeable in furnishing the veteran's medical 
treatment.

2.  The medical evidence of record does not show that any 
currently diagnosed back disorder is due to carelessness, 
negligence, lack of proper skill, or similar instance of 
fault on the part of VA in furnishing medical treatment, or 
that it is due to an event not reasonably foreseeable in 
furnishing the veteran's medical treatment.

3.  The medical evidence of record does not show that any 
currently diagnosed sleep disorder is due to carelessness, 
negligence, lack of proper skill, or similar instance of 
fault on the part of VA in furnishing medical treatment, or 
that it is due to an event not reasonably foreseeable in 
furnishing the veteran's medical treatment.


CONCLUSIONS OF LAW

1.  The criteria for compensation under 38 U.S.C.A. § 1151 
for a bilateral thigh neuropathy disorder have not been met.  
38 U.S.C.A. §§ 1151, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.358, 3.361 (2007).

2.  The criteria for compensation under 38 U.S.C.A. § 1151 
for a back disorder have not been met.  38 U.S.C.A. §§ 1151, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.358, 3.361 (2007).

3.  The criteria for compensation under 38 U.S.C.A. § 1151 
for a sleep disorder have not been met.  38 U.S.C.A. §§ 1151, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.358, 3.361 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2007).  Prior to initial 
adjudication, a letter dated in August 2004 satisfied the 
duty to notify provisions.  See 38 C.F.R. § 3.159(b)(1); 
Overton v. Nicholson, 20 Vet. App. 427 (2006); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
veteran's service medical records and VA medical treatment 
records have been obtained.  A VA examination was provided to 
the veteran in connection with his claims.  There is no 
indication in the record that additional evidence relevant to 
the issues decided herein is available and not part of the 
claims file.  As there is no indication that any failure on 
the part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 
19 Vet. App. 473.  Further, the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims, to include the opportunity 
to present pertinent evidence.

In general, when a claimant experiences additional disability 
as the result of hospital care, medical or surgical 
treatment, or examination furnished by VA, disability 
compensation shall be awarded in the same manner as if such 
additional disability or death were service-connected.  38 
U.S.C.A. § 1151.

The provisions of 38 U.S.C.A. § 1151 provide that when there 
is no willful misconduct by a veteran, disability resulting 
from VA hospital care furnished the veteran will be 
compensated in the same manner as if service-connected, if 
the disability was caused by (A) carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on the part of VA in furnishing hospital care or (B) 
an event which is not reasonably foreseeable.  See also 38 
C.F.R. §§ 3.358, 3.361.

The veteran contends that benefits are warranted for his 
currently diagnosed bilateral thigh neuropathy disorder, as 
well as a back disorder and a sleep disorder, under the 
provisions of 38 U.S.C.A. § 1151, due to negligent care at a 
VA Medical Center (VAMC).  Specifically, the veteran claims 
that these disorders were the result of errors that occurred 
during a February 2003 gastric bypass surgery and the 
subsequent recovery period.

A February 2003 VA operative report stated that the "risks 
of the operation were explained [to the veteran], which 
include bleeding, deep vein thrombosis with pulmonary 
embolus, pneumonia, and intra[-]abdominal infection, the 
[veteran] agreed to proceed."  The report also stated that 
informed consent was obtained.  The report noted that during 
the operation "we encountered some bleeding from a phrenic 
vein, which was troublesome.  We were finally able to get 
control of this vein using 3-0 Prolene sutures.  The 
[veteran] remained relatively stable and continued to proceed 
with the operation."

A February 2003 VA attending surgeon note dated the same day 
reported that there were no complications with the surgery.

A February 2003 VA post anesthesia note dated the same day 
reported that the operation was notable for blood loss and 
replacement.  The report noted that "[i]n view of large 
blood loss and fluid replacement, difficult intubation and 
compromised [frozen red cells] due to obesity (therefore 
increased risk of hypoxia), decision made to keep [the 
veteran] intubated and sedated for now, observe pulmonary and 
hemodynamic status."

A February 2003 VA medical report stated that the veteran 
complained of discharge from the surgical wound.  After 
physical examination, the assessment was cellulites and wound 
infection.  The medical evidence of record shows that the 
veteran's wound infection continued for several months before 
resolving.

In an April 2003 VA surgical clinic note, the veteran 
complained of "continued decreased sensation on lateral 
thighs bilaterally - present since surgery in February."  
After physical examination, the assessment was status post 
gastric bypass with multiple complications including post-
operative wound infection.

A June 2003 VA surgical clinic note stated that the veteran 
was present for a follow-up on a lumbosacral spine x-ray 
"after presenting last week with [bilateral lower extremity] 
thigh parasthesia."  On physical examination, the veteran 
had bilateral localized upper thigh parasthesia in the L3 
area.  The radiographic views of the veteran's lumbosacral 
spine included an impression of mild degenerative joint 
disease changes from L3 to L5 with minimal narrowing of the 
corresponding disc spaces.  The assessment was bilateral 
lower extremity parasthesia in the L3 nerve area without 
evidence of nerve compression on x-ray.  The medical evidence 
of record shows that a bilateral thigh neuropathy disorder 
has been consistently diagnosed since June 2003.

A July 2003 VA surgical clinic note stated that the veteran's 
magnetic resonance imaging (MRI) was reviewed and "[t]here 
are no changes on his f[i]lms that suggest that his 
parasthesias are a complication from his surgery"

A September 2004 VA neurological disorders examination report 
stated that the veteran's claims file had been reviewed.  The 
veteran reported complications with his February 2003 gastric 
bypass surgery, including taking twice as long as normal, 
blood loss, and subsequent wound infection.  Since the 
surgery, the veteran reported

continuous bilateral thigh pain and 
numbness.  The numbness and pain is 
mostly located in the lateral anterior 
thigh.  It is pretty consistent stating 
that [it] does not travel below the 
knees.  It is very symmetric.  The pain 
can be severe.  It does definitely 
interfere with his sleep. . . . He does 
describe some back discomfort.  Again, 
there is no radiation or pain that 
travels from the lower back into his 
legs.  Other symptoms include some 
discomfort around his abdominal incision 
and burning sensation.

After physical examination, the diagnosis was bilateral 
lateral femoral cutaneous neuropathy.  The examiner stated 
that

[t]his diagnosis is based on the 
classical distribution of his numbness 
and pain, which involves the lateral 
anterior thigh.  Review of his [claims 
file] revealed an unremarkable lumbar MRI 
spine and an [electromagnetic 
interference] nerve conduction study, 
which was not consistent with a lumbar 
radiculopathy.  There may be several 
theories as to how his neuropathy 
occurred after surgery.  One theory would 
include and involve the rapid weight 
loss.  For example, I have seen patients 
who have lost weight rapidly develop [a] 
variety of neuropathies related to 
compression.  This mechanism may be 
related to the loss of protective fat pad 
that may be present over certain nerves, 
so when a patient loses weight rapidly, 
the nerve is more likely to be compressed 
and cause symptoms.  For example, 
peroneal nerve neuropathy with a food 
drop.  It can happen after a rapid weight 
loss.  Thus, that may be one potential 
result of his weight loss.  This, 
therefore would not necessarily be a 
direct cause of the surgery.  The other 
theory would involve positioning during 
the operation if his legs were position 
in an unusual manner in a prolonged 
fashion and possibly some compression may 
have occurred, although again that would 
be somewhat unusual to cause lateral 
femoral cutaneous neuropathies.  
Therefore, if one takes both of those 
theories in mind, we would say that they 
were not caused because of an error in 
judgment or improper scale, but are 
potential side effects that would 
reasonably be anticipated or expected.  
Since his symptoms began right after 
surgery and as noted above, there are 
several theories as to how they could be 
related, one might say then that his 
current lateral femoral cutaneous 
neuropathies are at least as likely as 
not to be related to the surgery.  Again, 
either secondary to the rapid weight 
loss, which the surgeries intended to 
cause or position during the surgery. . . 
.

There is no evidence that any additional 
disability resulted from carelessness, 
negligence, lack of proper skill, error 
in judgment, or similar instance of fault 
on the part of VA personnel or was the 
result of an event that was not 
reasonably foreseeable.

While the evidence shows that the veteran has a current 
diagnosis of a bilateral thigh neuropathy disorder and a back 
disorder, and complaints of a sleep disorder, the medical 
evidence of record does not show that they were the result of 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault by the VAMC, nor were 
they caused by an event that was not reasonably foreseeable.  
The medical evidence of record states that the veteran's 
disorders are related to his February 2003 gastric bypass 
surgery.  However, this relationship alone is not sufficient 
to warrant compensation benefits under the provisions of 
38 U.S.C.A. § 1151.  For benefits to be warranted under 
38 U.S.C.A. § 1151, some deficiency or error on the part of 
VA must be shown.  The medical evidence of record does not 
include any evidence of such a deficiency or error.  The only 
medical evidence of record which addresses whether any 
deficiency or error was made by VA is the September 2004 VA 
neurological disorders examination report.  That report 
specifically stated there was no evidence that any additional 
disability resulted from carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of VA personnel or was the result of an event 
that was not reasonably foreseeable.

The veteran's statements alone are not sufficient to prove 
that any currently diagnosed bilateral thigh neuropathy 
disorder, back disorder, and sleep disorder were the result 
of carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault by the VAMC, or that 
they were caused by an event that was not reasonably 
foreseeable.  Medical diagnosis and causation involve 
questions that are beyond the range of common experience and 
common knowledge and require the special knowledge and 
experience of a trained physician.  As he is not a physician, 
the veteran is not competent to make a determination that any 
currently diagnosed bilateral thigh neuropathy disorder, back 
disorder, and sleep disorder were the result of carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault by the VAMC, or that they were 
caused by an event that was not reasonably foreseeable.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).  As such, the 
preponderance of the medical evidence of record does not show 
that any currently diagnosed bilateral thigh neuropathy 
disorder, back disorder, and sleep disorder were the result 
of carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault by the VAMC, or that 
they were caused by an event that was not reasonably 
foreseeable.  Accordingly, compensation benefits under the 
provisions of 38 U.S.C.A. § 1151 for any currently diagnosed 
bilateral thigh neuropathy disorder, back disorder, and sleep 
disorder are not warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as there is no medical 
evidence of record that any currently diagnosed bilateral 
thigh neuropathy disorder, back disorder, and sleep disorder 
were the result of carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault by the 
VAMC, or that they were caused by an event that was not 
reasonably foreseeable, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Compensation under 38 U.S.C.A. § 1151 for a bilateral thigh 
neuropathy disorder due to VA treatment is denied.

Compensation under 38 U.S.C.A. § 1151 for a back disorder due 
to VA treatment is denied.

Compensation under 38 U.S.C.A. § 1151 for a sleep disorder 
due to VA treatment is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


